289 S.W.3d 791 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Earl SHOBE, Defendant/Appellant.
No. ED 91791.
Missouri Court of Appeals, Eastern District, Division Three.
June 16, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 23, 2009.
Application for Transfer Denied September 1, 2009.
Christopher A. Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Plaintiff/Respondent.
Ellen H. Flottman, Craig A. Johnston, Columbia, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.
Appeal from the Circuit Court of Marion County, Robert M. Clayton, II, Judge.

ORDER
PER CURIAM.
Earl Shobe (Appellant) appeals from the trial court's judgment and sentence of Appellant as a prior and persistent felony offender to thirty years' imprisonment entered upon a jury verdict convicting Appellant of three counts of second-degree burglary. We have reviewed the briefs of the parties and the record on appeal and find no error on the part of the trial court. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).